DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Lytle on 02/28/2022.
Regarding claim 20: “The electronic apparatus according toclaim 15, wherein the back-off strategy comprises determining the time period to be waited for in a random manner or according to a predetermined rule, wherein the time period to be waited for is denoted by the number of paging occasions for detecting the paging signal in a paging frame”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 13-16, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0150094 A1) in view of Sun et al. (WO 2019/027242 A1), and further in view of Capurka et al. (JP 2000232688 A).
Regarding claim 1, Liu discloses an electronic apparatus for wireless communications, comprising:
acquiring a wake-up signal (fig.2 teaches a base station 105-a transmitting a Wake-Up Signal (WUS-210) from the base station, (e.g. an eNB, gNB, eNodeB, gNodeB) to a user equipment (UE) (115-1), par.[0076] which teaches that the WUS is transmitted on the downlink to the UE) from a base station (fig.2 element 105-a) in a the UE may refrain from monitoring POs until a WUS has been detected prior to a PO.”); and
determining, based on the wake-up signal, an operation of the user equipment receiving the paging signal (par.[0005] describes the UE refraining from receiving the page until the WUS is received. Par.[0073] which discloses that the WUS indicates whether the UE should receive downlink information (e.g. a page) from the base station. Thus, it is shown that the UE can receive a WUS with an indication that the UE should monitor for paging in a paging occasion).

In an analogous art, Sun discloses the information comprises indication information of a predetermined limitation strategy to be adopted, which is used to limit the number of detections for the paging signal (pg.22 third paragraph, which recites, in part, “In the present disclosure, information transmitted by a wake-up or sleep signal or channel as mentioned in the background part is referred to as indication information of a paging message, and the indication information may be used to indicate whether a user equipment (UE) needs to monitor the downlink control channel on one or multiple paging occasions (POs), or the indication information may be used to indicate whether the UE needs to monitor paging messages on one or multiple POs.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Liu as applied to the independent claims, with the methods for indicating specifically which Paging Occasion and how many Pages should be monitored as discussed in Sun. The motivation/suggestion would have been to perform adjustment of paging load on a plurality of carriers (pg.23).
While each of Liu and Sun discloses reception of a paging signal, they do not disclose:

wherein the processing circuitry is configured to, in a case that a first detection for the paging signal fails, perform a second detection after waiting for a time period determined by a back-off strategy, which is included in the predetermined limitation strategy (par.[0032] which recites, in part, “In general, the present invention reduces the number of unsuccessful pages and reduces the length of the backoff period, i.e., the time period after a failed paging attempt,………. Provided is a method and apparatus for paging a communication unit in a packet data communication system that increases the efficiency of utilization of radio frequency communication resources by determining. The invention is adapted to the statistical behavior of communication units in a communication system without having to repeatedly page the communication unit after waiting for a certain time interval between successive failures of paging of the communication unit. Use variable time intervals. By incorporating the statistical behavior of the communication units in the communication system into the determination of the back-off period,” Thus, back-off is predetermined based on the statistical behavior of the UE).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques disclosed in Liu and Sun with the paging back-off as discussed in Capurka. The motivation/suggestion would have been 

Regarding claim 4 and 18, Sun discloses wherein the wake-up signal further comprises positions and the number of paging occasions for detecting the paging signal in a paging frame (pg.22 third paragraph, which recites, in part, “In the present disclosure, information transmitted by a wake-up or sleep signal or channel as mentioned in the background part is referred to as indication information of a paging message, and the indication information may be used to indicate whether a user equipment (UE) needs to monitor the downlink control channel on one or multiple paging occasions (POs), or the indication information may be used to indicate whether the UE needs to monitor paging messages on one or multiple POs.”).

Regarding claim 13, Liu discloses wherein the processing circuitry is configured to receive the wake-up signal in a sleep state (par.[0076] discloses that the WUS is sent in IDLE-MODE).

Regarding claim 14, Liu discloses wherein the processing circuitry is configured to detect the paging signal by decoding a physical downlink control channel (par.[0075] which discloses “The paging messages 205 may be sent using POs of a downlink control channel, where the downlink control channel may be a PDCCH or a NB-PDCCH”).
Regarding claim 15, Liu discloses an electronic apparatus for wireless communications, comprising:
processing circuitry (fig.11), configured to:
generating a wake-up signal (fig.2 teaches a base station 105-a transmitting a Wake-Up Signal (WUS-210) from the base station, (e.g. an eNB, gNB, eNodeB, gNodeB) to a user equipment (UE) (115-1), par.[0076] which teaches that the WUS is transmitted on the downlink to the UE) from a base station (fig.2 element 105-a) in a case that user equipment performs discontinuous reception (par.[0031 - 0032] describes DRX state in between paging occasions (PO). That is, the user equipment receives a WUS on a downlink while in an idle state of DRX, and detects the WUS and determines whether or not it should turn its’ downlink receiver on based on the reception of the WUS), wherein the wake-up signal comprises information indicating a receiving manner of a paging signal (par.[0004] describes a base station which is configured to signal to a UE a paging message when downlink data and/or system information is available by sending paging messages during paging occasions. Wherein the base station can transmit a WUS prior to the paging occasion to notify the UE of a subsequent page and the UE will awaken to receive the page and par.[0005] which recites in part, “Additionally, a base station may use a WUS during idle-mode paging to indicate if the UE is to decode a particular downlink channel. In some cases, the UE may refrain from monitoring POs until a WUS has been detected prior to a PO.”); and
transmitting the wake-up signal to the user equipment on the unlicensed frequency band (par.[0005] describes the UE refraining from receiving the page until the WUS is received. Par.[0073] which discloses that the WUS indicates whether the UE 
While the disclosure of Liu teaches receiving information indicating the receiving manner of the paging signal (see rejection of claims 1 and 26 above), but does not disclose the information comprises indication information of a predetermined limitation strategy to be adopted, which is used to limit the number of detections for the paging signal.
In an analogous art, Sun discloses the information comprises indication information of a predetermined limitation strategy to be adopted, which is used to limit the number of detections for the paging signal (pg.22 third paragraph, which recites, in part, “In the present disclosure, information transmitted by a wake-up or sleep signal or channel as mentioned in the background part is referred to as indication information of a paging message, and the indication information may be used to indicate whether a user equipment (UE) needs to monitor the downlink control channel on one or multiple paging occasions (POs), or the indication information may be used to indicate whether the UE needs to monitor paging messages on one or multiple POs.”).

While each of Liu and Sun discloses reception of a paging signal, they do not disclose:
wherein the user equipment, in a case that a first detection for the paging signal fails, performs a second detection after waiting for a time period determined by the back-off strategy, or 
wherein the predetermined limitation strategy comprises setting a counter which is configured to count the number of failures in detecting the paging signal, and the user equipment stops detecting the paging signal and turns to a sleep state when the counting of the counter reaches a predetermined threshold, or 
wherein the predetermined limitation strategy comprises a back-off strategy and setting a counter, wherein the user equipment, in a case that a first detection for the paging signal fails, performs a second detection after waiting for a time period determined by the back-off strategy, the counter is configured to count the number of failures in detecting the paging signal, and the user equipment stops detecting the paging signal and turns to a sleep state when the counting of the counter reaches a predetermined threshold. 	In an analogous art, Capurka discloses:
 By incorporating the statistical behavior of the communication units in the communication system into the determination of the back-off period,” Thus, back-off is predetermined based on the statistical behavior of the UE).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques disclosed in Liu and Sun with the paging back-off as discussed in Capurka. The motivation/suggestion would have been to reduce the occurrence of unsuccessful paging thereby increasing the efficiency of resources at the UE and network resources (Capurka: par.[0005]).
Regarding claim 16, Sun discloses the information comprises indication information of a predetermined limitation strategy to be adopted, which is used to limit the number of detections for the paging signal (pg.22 third paragraph, which recites, in 

Regarding claim 26, Liu discloses a method for wireless communications comprising:
acquiring a wake-up signal (fig.2 teaches a base station 105-a transmitting a Wake-Up Signal (WUS-210) from the base station, (e.g. an eNB, gNB, eNodeB, gNodeB) to a user equipment (UE) (115-1), par.[0076] which teaches that the WUS is transmitted on the downlink to the UE) from a base station (fig.2 element 105-a) in a case that user equipment performs discontinuous reception (par.[0031 - 0032] describes DRX state in between paging occasions (PO). That is, the user equipment receives a WUS on a downlink while in an idle state of DRX, and detects the WUS and determines whether or not it should turn its’ downlink receiver on based on the reception of the WUS) on an unlicensed frequency band (par.[0052] describes a wireless communications system which uses both licensed and unlicensed radio frequency spectrum bands, and notes that the stations operate in LTE-U and may perform carrier sensing, (e.g. Listen Before Talk) before transmitting data), wherein the wake-up signal comprises information indicating a receiving manner of a paging signal (par.[0004] describes a base station which is configured to signal to a UE a paging message when 
determining, based on the wake-up signal, an operation of the user equipment receiving the paging signal (par.[0005] describes the UE refraining from receiving the page until the WUS is received. Par.[0073] which discloses that the WUS indicates whether the UE should receive downlink information (e.g. a page) from the base station. Thus, it is shown that the UE can receive a WUS with an indication that the UE should monitor for paging in a paging occasion).
While the disclosure of Liu teaches receiving information indicating the receiving manner of the paging signal (see rejection of claims 1 and 26 above), but does not disclose the information comprises indication information of a predetermined limitation strategy to be adopted, which is used to limit the number of detections for the paging signal.
In an analogous art, Sun discloses the information comprises indication information of a predetermined limitation strategy to be adopted, which is used to limit the number of detections for the paging signal (pg.22 third paragraph, which recites, in part, “In the present disclosure, information transmitted by a wake-up or sleep signal or channel as mentioned in the background part is referred to as indication information of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Liu as applied to the independent claims, with the methods for indicating specifically which Paging Occasion and how many Pages should be monitored as discussed in Sun. The motivation/suggestion would have been to perform adjustment of paging load on a plurality of carriers (pg.23).
While each of Liu and Sun discloses reception of a paging signal, they do not disclose:
wherein the processing circuitry is configured to, in a case that a first detection for the paging signal fails, perform a second detection after waiting for a time period determined by a back-off strategy, which is included in the predetermined limitation strategy. 	In an analogous art, Capurka discloses:
wherein the processing circuitry is configured to, in a case that a first detection for the paging signal fails, perform a second detection after waiting for a time period determined by a back-off strategy, which is included in the predetermined limitation strategy (par.[0032] which recites, in part, “In general, the present invention reduces the number of unsuccessful pages and reduces the length of the backoff period, i.e., the time period after a failed paging attempt,………. Provided is a method and apparatus for  By incorporating the statistical behavior of the communication units in the communication system into the determination of the back-off period,” Thus, back-off is predetermined based on the statistical behavior of the UE).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques disclosed in Liu and Sun with the paging back-off as discussed in Capurka. The motivation/suggestion would have been to reduce the occurrence of unsuccessful paging thereby increasing the efficiency of resources at the UE and network resources (Capurka: par.[0005]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Liu, Sun, and Capurka, as applied to claim 2, and further in view of Wong et al (US 2020/0059862 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 
Regarding claim 3, the combination of Liu, Sun, and Capurka, discloses the apparatus of claim 1, but does not explicitly disclose wherein the indication information of the predetermined limitation strategy comprises an information bit indicating whether to adopt the predetermined limitation strategy or not.
In an analogous art, Wong discloses wherein the indication information of the predetermined limitation strategy comprises an information bit indicating whether to adopt the predetermined limitation strategy or not (par.[0035] which recites, in part, “A WUS is transmitted at a pre-determined/derivable time in advance of a scheduled paging occasion such that a terminal device knows when to seek to receive a WUS and may contain relatively little information so that it can be decoded quickly (as compared to the blind decoding needed for PDCCH). For example, in some implementations the WUS may include a one-bit indication”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Liu, Sun, and Capurka, with the methods as discussed in Wong. The motivation/suggestion would 

Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Liu, Sun, and Capurka, as applied to claim 2, and further in view of Thangella et al (US 2014/0256257 A1).
Regarding claim 8, the combination of Liu, Sun, and Capurka, discloses claim 5, but does not disclose:
wherein the processing circuitry is further configured to, in a case of failing to detect the paging signal in a paging frame, stop detecting the paging signal and cause the user equipment to turn to a sleep state.
In an analogous art, Thangella discloses:
wherein the processing circuitry is further configured to, in a case of failing to detect the paging signal in a paging frame, stop detecting the paging signal and cause the user equipment to turn to a sleep state (par.[0012] discloses that when a paging failure occurs then the UE may enter into an idle state).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Liu, Sun, and Capurka, with the transitioning of the UE to idle mode as discussed in Thangella. The motivation/suggestion would have been to prevent the UE/HID from using unnecessary power resources. 

Allowable Subject Matter
Claims 6-7, 9-12, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 6 and 20, the prior art does not teach and/or render obvious the back-off strategy comprises determining the time period to be waited for in a random manner or according to a predetermined rule, wherein the time period to be waited for is denoted by the number of paging occasions.
With regard to claim 9, the prior art does not teach and/or render obvious a Wake-Up Signal with a configuration/limitation strategy that counts the number of paging failures. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Selvaganatapthy et al. (US 2020/0359324 A1) “Paging Indication Channel for EC-GSM-IOT”
Hoglund et al. (US 2020/0084717 A1) “Methods and Apparatus Relating to Paging in a Wireless Communications Network”
Sun et al. (CN 108633070 A) “Semi-Stationary Resource Scheduling Method, The Power Control Method and The Corresponding User Equipment” (Fig.13 and corresponding disclosure teaches that the number of pages may be indicated in the Wake-Up Signal”

Sitaram et al. (US 9,769,794 B1) “Method and System for Addressing a Threshold Extent of Failure of Paging in a Network”
Agarwal et al. (US 2016/0128020 A1) “Tracking Area Planning”
Benco et al. (US 2009/0181647 A1) “Method and System for Network Support for Optimized Paging of Communication Devices”
Shim et al. (WO 2017/217697 A1) “Method for Performing Paging in Wireless Communications System and Device for Same”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411